DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  in the last line, “he” should be - - the - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Genefke (US 2017/0173800; 102(a)(2) date is Mar. 28, 2014).
Claim 1: a chuck (1); plurality of gripping claws (7/8); topmost workpiece (3); the plurality of gripping claws configured to grip a side surface of the topmost workpiece (paragraph [0037]); the chuck being movable in a vertical direction (via 5/6; 5/6 is capable of moving 1 in a vertical direction); air blowing circuit (16/17/18); blowing port (16/17) having an opening facing downward along a central-axis in a vertical direction (Genefke gas nozzle 16 is inserted between the topmost and second workpieces and is directed in the claimed direction; 16 directs blown air downward at incline along ‘A’ in Fig. 2; since 
wherein the chuck moves in an upward direction while the blowing port simultaneously blows air upon he second workpiece to press the second workpiece downwardly (paragraphs [0038]-[0041]; the “entanglement” during the “handling operation” is during the lifting of the top workpiece 3 away from pile of workpieces 4. This lifting of the top workpiece 3 away from pile of workpieces 4 is made during the chuck moving in an upward direction; 16 directs blown air downward at incline along ‘A’ in Fig. 2);
Claim 3: an arm that can move the chuck three dimensionally between an upper side of the stacked workpieces and an upper side of a predetermined transfer destination (5/6 can move, or is capable of moving as claimed; since 3 moves via 5/6, there is a stacked position in Fig. 1 and a predetermined transfer destination);
Claim 4: wherein one end portion of the air blowing circuit, including the blowing port, inclines with respect to the vertical direction so as to be gradually displaced downward to the central-axis side (16 directs blown air downward at incline along ‘A’ in Fig. 2); and the blowing port is arranged such that the opening faces a flange of the second workpiece at a position where the opening is opposite to the flange in the vertical direction (“it possible to displace an inserted lower finger equally well to both sides along a pile and since it allows use of a pair of identical grippers”; intended use, or alternatively, substrate sheets have flanges at their edge that are used to be picked-up).

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genefke in view of Fuji (US 7,747,205). Genefke discloses all the limitations of the claims as discussed above; and
Claim 2: wherein the air blowing circuit includes: a pipe (a pipe is implied since there is an inupt 18 to outputs 16/17) for delivering the air; and an air pocket (16/17) connected to a tip of the pipe, having an opening in a bottom surface (11 may be the bottom surface) of the at least one of the gripping claws, 
Genefke does not directly show:
Claim 2: an air pocket having a cross sectional area larger than the pipe.
Fuji shows a similar device having:
Claim 2: an air pocket having a cross sectional area larger than the pipe (Fuji teaches the cross sectional areas in FIG. 4. The triangular opening cross sectional area on the left is larger than the long center pipe cross sectional area);
for the purpose of providing more uniform air output than if the air pocket cross sectional area was smaller for better air emitting amount distribution (column 7, lines 19-31). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genefke as taught by Fuji and include Fuji’s similar device having:
Claim 2: an air pocket having a cross sectional area larger than the pipe;
for the purpose of providing more uniform air output than if the air pocket cross sectional area was smaller for better air emitting amount distribution.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genefke in view of Takahashi (US 2009/0283958) and Fuji. Genefke discloses all the limitations of the claims as discussed above; and

Genefke does not directly show:
Claim 2: an air pocket having a cross sectional area larger than the pipe.
Takahashi shows a similar device having:
Claim 2: an air pocket having a cross sectional area larger than the pipe (Takahashi teaches the cross sectional areas in FIG. 2. In FIG. 2, output at 42o larger cross sectional area than pipe 43; see larger picture below of a portion of FIG. 2);
[AltContent: textbox (43)]
    PNG
    media_image1.png
    970
    719
    media_image1.png
    Greyscale

for the purpose of providing more uniform air output than if the air pocket cross sectional area was smaller for better air emitting amount distribution (Fuji’s column 7, lines 19-31). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Genefke as taught by Takahashi and include Takahashi’s similar device having:
Claim 2: an air pocket having a cross sectional area larger than the pipe;
for the purpose of providing more uniform air output than if the air pocket cross sectional area was smaller for better air emitting amount distribution (Fuji).
Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.
Re. p. 5, Genefke gas nozzle 16 is inserted between the topmost and second workpieces and is directed in the claimed direction. Gas nozzle 16 directs blown air downward at incline along ‘A’ in Fig. 2. Since air is directed along ‘A’ in Fig. 2, the opening is implied to face downward as claimed. Further, “it possible to displace an inserted lower finger equally well to both sides along a pile and since it allows use of a pair of identical grippers”. Applicant admits, “Moreover, Genefke explicitly discloses that the second gas nozzles 17 are arranged at the smooth edge 15 along the fingertip 11 and are directed to blow gas (FIG. 3) essentially in parallel with and away from the top plateau 12 (paragraph 0040, fig. 3).” The “blow[ing of] gas (FIG. 3) essentially in parallel with” “the top plateau 12 (paragraph 0040, fig. 3)” (emphasis added) comprises a downward direction as claimed. It is noted that the downward direction is at a downward angle, but the disclosure still meets the claims.
	Re. the chuck moving in an upward direction, the “entanglement” during the “handling operation” is during the lifting of the top workpiece 3 away from pile of workpieces 4. This lifting of the top workpiece 3 away from pile of workpieces 4 is made during the chuck moving in an upward direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652